DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Claims 1, 3-9, 11-17 and 19-23 have been examined.
Claims 2, 10 and 18 have been cancelled.
Claims 21-23 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xuezhen (Chad) Tian, Reg. No. 69,889, on 07/21/2022.

The application has been amended as follows (where the 04/21/2022 are amended as indicated with a strikethrough indicating deletions and additions being underlined): 

1.	A computer-implemented method of operating an autonomous driving vehicle (ADV), the method comprising:
extracting a plurality of map features from a map associated with a road in which the ADV is driving, wherein the plurality of map features are extracted from a portion of the map, the portion of the map corresponding to a perception area of the ADV within a particular angle of view at each driving cycle, wherein the particular angle of view corresponds to a heading of the ADV;  
extracting a plurality of point cloud features from a portion of a point cloud of LIDAR data, the portion of the point cloud corresponding to the perception area of the ADV within the particular angle of view; 
concatenating the plurality of point cloud features and the plurality of map features into a feature list;
providing the feature list as input to one or more neural networks, which detect one or more objects in a driving environment based on the input; and 
generating a trajectory during each driving cycle of the ADV in view of the detected objects to drive the ADV through the detected objects.

4. 	The method of claim 1, wherein the extracting the plurality of map features from the map includes: 
forming a plurality of layers, each layer corresponding to one of the plurality of map features extracted from the map;   
converting the plurality of layers into a red, green, and blue (RGB) representation;
and  
extracting the plurality of map features from the RGB representation. 
 
5. 	The method of claim 1, wherein the extracted map features are pre-calculated and cached to speed up inference of the one or more networks 

8. 	The method of claim 1, wherein the one or more neural networks include a convolution neural network and a region proposal network, wherein the convolution neural network generates a feature map based on the plurality of map features and the plurality of point cloud features, and wherein the region proposal network maps the feature map to one or more desired learning targets to generate object detections. 
 
9. 	A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising:
extracting a plurality of map features from a map associated with a road in which the ADV is driving, wherein the plurality of map features are extracted from a portion of the map, the portion of the map corresponding to a perception area of the ADV within a particular angle of view at each driving cycle, wherein the particular angle of view corresponds to a heading of the ADV;  
extracting a plurality of point cloud features from a portion of a point cloud of LIDAR data , the portion of the point cloud corresponding to the perception area of the ADV within the particular angle of view; 
concatenating the plurality of point cloud features and the plurality of map features into a feature list;
providing the feature list as input to one or more neural networks, which detect one or more objects in a driving environment based on the input; and 
generating a trajectory during each driving cycle of the ADV in view of the detected objects to drive the ADV through the detected objects.

12. 	The machine-readable medium of claim 9, wherein the extracting the plurality of map features from the map comprises: 
forming a plurality of layers, each layer corresponding to one of the plurality of map features extracted from the map;   
	converting the plurality of layers into a red, green, and blue (RGB) representation; 
		and 
	 extracting the plurality of map features from the RGB representation using one or more
convolution layers of a convolution neural network. 
 
13. 	The machine-readable medium of claim 9, wherein the extracted map features are pre-calculated and cached to speed up inference of the one or more networks. 

16.	The machine-readable medium of claim 9, wherein the one or more neural networks include a convolution neural network and a region proposal network, wherein the convolution neural network generates a feature map based on the plurality of map features and the plurality of point cloud features, and wherein the region proposal network maps the feature map to one or more desired learning targets to generate object detections. 
 
17. 	A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising:
extracting a plurality of map features from a map associated with a road in which the ADV is driving, wherein the plurality of map features are extracted from a portion of the map, the portion of the map corresponding to a perception area of the ADV within a particular angle of view at each driving cycle, wherein the particular angle of view corresponds to a heading of the ADV,  
extracting a plurality of point cloud features from a portion of a point cloud of LIDAR data , the portion of the point cloud corresponding to the perception area of the ADV within the particular angle of view, 
concatenating the plurality of point cloud features and the plurality of map features into a feature list,
providing the feature list as input to one or more neural networks, which detect one or more objects in a driving environment based on the input, and 
generating a trajectory during each driving cycle of the ADV in view of the detected objects to drive the ADV through the detected objects.

20. 	The system of claim 17, wherein the extracting the plurality of map features from the map comprises: 
forming a plurality of layers, each layer corresponding to one of the plurality of map features extracted from the map;   
converting the plurality of layers into a red, green, and blue (RGB) representation; and 
extracting the plurality of map features from the RGB representation using one or more convolution layers of a convolution neural network. 

21. 	The system of claim 17, wherein the extracted map features are pre-calculated and cached to speed up inference of the one or more networks. 

Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Pazhayampallil et al. (2019/0137287) and Chen et al. (2019/0346844). Prior art Zhou et al. (10,970,518) found in an updated search in response to the 04/21/2022 claim amendments is relevant to the amended claims. See below.
Pazhayampallil et al. teaches many of the claimed limitations, particularly the limitations directed to extracting a plurality of map features (“…extract a constellation of features from this optical scan; calculate a geospatial location and attitude (or "pose") of the vehicle that aligns this constellation of features to like immutable surfaces represented in a local copy of the localization map stored on the vehicle…”, see P[0011]), extracting a plurality of point cloud features (“Each LIDAR sensor can output one three-dimensional distance map (or depth image)--such as in the form of a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor--per rotation of the LIDAR sensor (i.e., once per scan cycle)”, see P[0018]), providing features to one or more neural networks (“…a convolution neural network, and/or other methods, techniques, or tools, to: characterize types of objects and surfaces represented in sensor data recorded near a geospatial location of a discrepancy (e.g., within a five-meter radius of a discrepancy); repopulate a small segment of the global localization map corresponding to this geospatial location with features (e.g., points) representing objects and surfaces detected in these sensor data; and to tag these features with their determined types and individual geospatial locations”, see P[0062]), and generating a trajectory to navigate through the detected objects (“The autonomous vehicle can therefore leverage the localization map and sensor data recorded by the autonomous vehicle to derive its geospatial location, to track its progress along a route, and to make navigational adjustments based on upcoming obstacles and features on the road surface even before sensing these obstacles and features. The autonomous vehicle can also process these sensor data to detect, identify, and track mutable (i.e., mobile) objects within the field around the autonomous vehicle and to control brake, accelerator, and steering actuators within the autonomous vehicle to avoid collision with these mutable objects while navigating its assigned route”, see P[0031]).
However, Pazhayampallil et al. does not teach or render obvious the amended limitations directed to
concatenating the plurality of point cloud features and the plurality of map features into a feature list, and providing the feature list as input to one or more neural networks, which detect one or more objects in the driving environment based on the input as in Claim 1 of the present application (and as similarly recited in independent Claims 9 and 17).
While Chen et al. teaches a “neural network processing unit” that may access preprogrammed LiDAR coordinates map stored on a memory that may include one or more sets of image coordinates that correspond to one or more sets of object coordinates, where the “neural network processing unit 124 may utilize the preprogrammed LiDAR coordinates map to determine one or more sets of image coordinates of one or more traffic related objects that correspond to one or more sets of object coordinates of one or more traffic related objects” (Chen et al.; see P[0065]), Chen et al. does not teach any “concatenating” of features from point cloud data and map features into any “list”.
Regarding the “concatenating” limitation, newly found prior art Zhou et al. (10,970,518) teaches a neural network that determines a locally aggregated feature and determines point-wise concatenated features using the determined point-wise features and a locally aggregated feature (Zhou et al.; see col.3, particularly lines 9-34), and teaches that a voxel feature is determined based on the plurality of point-wise concatenated features (Zhou et al.; see Claim 1), where a voxel feature learning/detection network may be used (see col.14, particularly lines 65-67 and col.15, particularly lines 1-4), and where feature maps may be provided as inputs to a region proposal network, where feature maps may be concatenated and mapped to desired learning targets (Zhou et al.; see col.12, particularly lines 45-57).
However, while these teachings of Zhou et al. shows that concatenated features being used as an input by a neural network is obvious, where clearly a network must receive such features as an input in order to process the features as in Zhou et al., and teaches providing feature data as an input to a neural network, Zhou et al. is not directed to the same claimed concept of the present application of using extracted map features together with extracted point cloud features to generate a “feature list”. Also, the concatenation of Zhou et al. is not performed using extracted map features and extracted point cloud features as claimed. Therefore, the feature maps and point-wise concatenated features of Zhou et al. are not equivalent to the claimed “feature list”, and as a result, Zhou et al. does not teach or render obvious the claimed invention.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662